Case 1:19-cr-00297-JRS-TAB Document 61 Filed 12/17/20 Page 1 of 1 PageID #: 248




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )     No. 1:19-cr-00297-JRS-TAB
                                              )
DEANDRE CHAVEZ LITTLE,                        ) -01
                                              )
                          Defendant.          )

           ORDER ADOPTING REPORT AND RECOMMENDATION

       On December 15, 2020, the Magistrate Judge submitted his Report and

Recommendation (ECF No. 60) regarding the United States Probation Office’s

Petition for Warrant or Summons for Offender Under Supervision (ECF No. 54)

pursuant to Fed. R. Crim. P. 32.1(a)(1) and 18 U.S.C. § 3583. The parties waived

objections to the Report and Recommendation. The Court, having considered the

Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate

Judge’s Report and Recommendation.

 Date: 12/17/2020




Distribution to all parties of record via CM/ECF.

U. S. Probation

U. S. Marshal


                                        −1−
